

114 S339 PCS: ObamaCare Repeal Act
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 11114th CONGRESS1st SessionS. 339IN THE SENATE OF THE UNITED STATESFebruary 2, 2015Mr. Cruz (for himself, Mr. McConnell, Mr. Cornyn, Mr. Vitter, Mr. Toomey, Mr. Paul, Mr. Barrasso, Mr. Portman, Mr. Isakson, Mr. Scott, Mr. Hatch, Mr. Crapo, Mr. Inhofe, Mr. Wicker, Mr. Perdue, Ms. Ayotte, Mr. Rubio, Mr. Blunt, Mr. Moran, Mr. Coats, Mrs. Fischer, Mr. Grassley, Mr. Lankford, Mr. Flake, Mrs. Ernst, Mr. Daines, Mr. Thune, Mr. Cochran, Mr. Boozman, Mr. Burr, Mr. Lee, Mr. Gardner, Mr. McCain, Mr. Shelby, Mr. Roberts, Mr. Cotton, Mr. Sasse, Mr. Alexander, Mr. Johnson, Mr. Hoeven, Mr. Rounds, Mrs. Capito, Mr. Tillis, Mr. Graham, Mr. Cassidy, Ms. Murkowski, Mr. Sessions, and Mr. Risch) introduced the following bill; which was read the first timeFebruary 3, 2015Read the second time and placed on the calendarA BILLTo repeal the Patient Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010 entirely.1.Short
 titleThis Act may be cited as the ObamaCare Repeal Act.2.Repeal of the
			 Patient Protection and Affordable Care Act and the Health Care and
			 Education
			 Reconciliation Act of 2010(a)Patient
 Protection and Affordable Care ActEffective on the date that is 180 days after the date of enactment of this Act, the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.(b)Health Care and
 Education Reconciliation Act of 2010Effective on the date that is 180 days after the date of enactment of this Act, the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) is repealed and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.3.Budgetary
 effects of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, as long as such statement has been submitted prior to the vote on passage of this Act.February 3, 2015Read the second time and placed on the calendar